Citation Nr: 1636319	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral hearing loss and assigned a noncompensable disability rating.

In December 2011, the Veteran was scheduled for a hearing before a hearing officer at the RO.  However, he cancelled the hearing.

In April 2014, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further development.  The claim has since been returned to the Board for adjudication.  A review of the claims file reveals substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271   (1998

This appeal includes documents contained in the Veterans Benefits Management System and Virtual VA system.  All records have been considered in adjudicating this matter. 


FINDING OF FACT

Throughout the entire appeal period, the Veteran had bilateral hearing loss manifested by no worse than Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

This claim arises from an appeal of the initial evaluation following a grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations in May 2009, December 2011, and May 2014 to assess the severity of his service-connected bilateral hearing loss disability.

In its April 2014 remand, the Board instructed the AOJ to schedule the Veteran for a new VA examination.  As noted above, in March 2014 the Veteran was afforded a new VA examination.  Therefore, the AOJ substantially complied with all of the Board's April 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the appeal for a higher initial rating for bilateral hearing loss.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268.
   
For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Increased Rating Claim

The Veteran claims entitlement to a compensable evaluation for bilateral hearing loss because he has problems understanding people when they talk.  See July 2009 VA Form 21-4138. 

Because the Veteran is challenging an initially assigned disability rating, that issue has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  Table VIa establishes a Roman numeral designation based only on the puretone threshold average.  38 C.F.R. § 4.85(c) (2015).  However, Table VIa will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.85 (c).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

The Veteran was afforded a VA examination in May 2009.  On examination, puretone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
55
55
44
LEFT
30
40
50
60
45

Speech recognition was 100 percent in both ears.  An exceptional pattern of bilateral hearing loss was not shown.  See 38 C.F.R. § 4.86.  Under Table VI, the Veteran's right ear is assigned Roman numeral I and the left ear is assigned Roman numeral I.  Under Table VII, if both ears are rated I, a zero percent disability rating is assigned   

The Veteran was afforded a VA examination in December 2011.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
60
60
49
LEFT
35
45
60
65
51

The examiner indicated that the use of a speech discrimination test was inappropriate.  See 38 C.F.R. § 4.85(c).  An exceptional pattern of bilateral hearing loss was not shown.  See 38 C.F.R. § 4.86.  Under Table VIA, the Veteran's right ear is assigned Roman numeral III and the left ear is assigned Roman numeral III.  Under Table VII, if both ears are rated III, a zero percent disability rating is assigned   

The Veteran was afforded another VA examination May 2014.  On examination, puretone thresholds, in decibels, were as follows:







HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
65
65
55
LEFT
40
60
60
70
58

Speech recognition was 84 percent in the right ear and 88 percent in the left ear.  An exceptional pattern of bilateral hearing loss was not shown.  See 38 C.F.R. § 4.86.  Under Table VI, the Veteran's right ear is assigned Roman numeral II and the left ear is assigned Roman numeral III.  Under Table VII, a zero percent disability rating is assigned.  

Although the Veteran argues that a higher rating during this period is warranted, the evidence of record does not indicate that a compensable rating is appropriate here. As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.

In reaching this decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation, as the evidence of record does not show that the criteria for a compensable rating have been met.  Therefore, an initial compensable evaluation is not warranted.  

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's disability is manifested by decreased hearing.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, no other increased rating claims are before the Board and there are no symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran is already in receipt of a total schedular rating and the matter of TDIU based on all service-connected disabilities is not before the Board.  On December 2011 examination, the Veteran reported that his hearing loss impacts ordinary conditions of daily life, including the ability to work because of difficulty with his hearing "everywhere".  On May 2014 examination, he reported problems hearing on the phone and in conversation.  However, the Veteran does not claim and the record does not otherwise suggest that the Veteran is unemployable due solely to his service-connected bilateral hearing loss disability.  Thus, the issue of TDIU based on the service-connected hearing loss is not raised by the record.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


